Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed September 2, 2022 is acknowledged.  Claims 1, 3-7, 9-13, 15, 17-19, 21-24, 26-36, 38, 42-50 and 53-83 are canceled. Claims 8, 40-41 and 84-85 are amended. Claims 2, 8, 14, 16, 20, 25, 37, 39-41, 51-52 and 84-87 are pending. Claims 2, 8, 14, 16, 20, 25, 37 and 39 are withdrawn without traverse (filed 1/25/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2022. 
3.	Claims 40-41, 51-52 and 84-87 are under examination with respect to PDGFR for a second marker in this office action.
4.	Applicant’s arguments filed on September 2, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections/Objections Withdrawn
6.	The objection to claims 36, 42 and 84-85 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 36 and 42.
The rejection of claims 41-42, 52 and 84-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 42.
The rejection of claims 36 and 42 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot because the claims are canceled.
The rejection of claims 36 and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of Claims 36 and 42 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al. (Nat. Protoc. 2012; 7:2005-2012) as evidenced or in view of Varas et al. (Stem Cells and Devel. 2007; 16:965-978), Lundgren-Akerlund (US7452677, issued Nov 18, 2008), Ihrie et al. (Neuron, 2011; 70:674-686. DOI 10.1016/j.neuron.2011.05.004) and Lee et al. (Mini-Review: Neural Stem Cell from the STEMCELL Technologies website, published Apr 2015) is moot because the claims are canceled.


Claim Rejections/Objections Maintained
In view of the amendment filed on September 2, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40 and 51 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.10 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 40 by reciting “a culture medium containing B27 as serum replacement…….”.
Applicant' s arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims 40 and 51 are still indefinite because:
i. The phrases "(a)….substantially free of both serum and a proliferation-inducing growth factor as defined in (b)…." and “(c)…….upon withdrawal of both the serum replacement and the proliferation inducing growth factor” in claim 40 is indefinite because it is indefinite in that they fail to point out what is included or excluded by the claim language. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993), which render the claims indefinite.  The specification does not provide a standard for ascertaining the metes and bounds of what is encompassed within such limitations. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear what is included or excluded by the claim language.
ii. Claim 51 recites the limitation "wherein the neural tissue" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Accordingly, the rejection of claims 40 and 51 under 35 U.S.C. 112(b) or 5 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

 Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-41, 51-52 and 84-87 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 40-41, 51-52 and 84-87 as amended encompass using a genus of culture medium and a genus of proliferation-inducing growth factor. Applicant has not disclosed sufficient species for the broad genus of culture medium and the broad genus of proliferation-inducing growth factor.
On p. 11-12 of the response, Applicant argues that the rejection has been overcome in view of amendment to claims 39, 40 and 41, and the specification provides the source of undifferentiated mammalian cells from which neural stem cells (NSCs) and neural progenitor cells (NPCs) are to be isolated in neural tissue and the claimed invention is directed to compositions comprising NSCs and NPCs expressing an integrin alpha10 subunit, and culturing conditions for NSCs and NPCs are known. Applicant cites p. 17,I.5 to p. 18, I.II and Guo et al.(2005) in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of cells or cell cultures of undifferentiated cells from neural tissue and using the claimed genus of culture medium and the claimed genus of proliferation-inducing growth factor because:
i. The structural and functional relationship or correlation between the claimed genus of cell or cell culture of undifferentiated mammalian neural stem cells in undefined culture medium and undefined proliferation-inducing growth factor and integrin alpha10 positive NSCs/PSCs from cell spheres isolated from the SVZ of the brain (SVZ) and cultured in an NSP medium: DMEM/F12 w/Glutamax and Neurabasal medium (1:1) supplemented with 1xB27+N2+bFGF+EGF shown in examples 1 and 4 is unknown. 
ii. As previously made of record, the specification only describes cells or cell culture of undifferentiated cells expressing integrin alpha10 identified and isolated from mammalian neural stem cells and/or neural progenitor cells from cell spheres isolated from subventricular zone of the brain (SVZ) and cultured in NSP medium: DMEM/F12 w/Glutamax and Neurabasal medium (1:1) supplemented with 1xB27, N2, bFGF and EGF (Examples 1 and 4, figures 2-3).
iii. The specification has not disclosed sufficient species for the broad genus of undefined culture medium and the broad genus of undefined proliferation-inducing growth factor. The specification also has provided no structures, characteristics or sequences for the claimed genus of culture medium and proliferation-inducing growth factor sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (differentiate into neurons and/or oligodendrocytes and/or astrocytes upon removal of both the serum replacement and the proliferation inducing growth factor) and any particular structure, characteristics or sequence for culture medium and proliferation-inducing growth factor. 
Since the common characteristics/features of other culture medium and proliferation-inducing growth factor are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of culture medium and the genus of proliferation-inducing growth factor. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of culture medium and the genus of proliferation-inducing growth factor, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed in vitro cell cultures have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 40-41, 51-52 and 84-87 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

	
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-41, 51-52 and 84-87 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al. (Nat. Protoc. 2012; 7:2005-2012) as evidenced or in view of Varas et al. (Stem Cells and Devel. 2007; 16:965-978), Lundgren-Akerlund (US7452677, issued Nov 18, 2008), Ihrie et al. (Neuron, 2011; 70:674-686. DOI 10.1016/j.neuron.2011.05.004) and Lee et al. (Mini-Review: Neural Stem Cell from the STEMCELL Technologies website, published Apr 2015). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 40 amended is drawn to an in vitro cell culture of undifferentiated mammalian cells expressing an integrin alpha 10 (ITGA10) subunit, wherein the cells are derived from neural tissue, wherein at least 60% of the undifferentiated mammalian cells are mammalian neural stem cells expressing ITGA10, and capable of differentiating into neurons and/or oligodendrocytes and/or astrocytes upon removal of both the serum replacement and the proliferation inducing growth factor.
Claims 41, 51-52 and 84-87 as amended are drawn to an in vitro cell culture comprising a) a culture medium containing B27 as a serum replacement and at least one proliferation-inducing growth factor; and b) undifferentiated mammalian cells derived from the central nervous system of a mammal, and wherein the cells express an ITGA10 subunit. 
On p. 12-13 of the response, Applicant argues that Guo does not teach every element of the claim because Guo does not the limitation “at least 60% of the cells” expressing ITGA10. Applicant further cites MPEP2131, Verdegaal Bros v. Union Oil Co. of California, In re Bond, Wasica Finace GmbH v. Continental Automotive Systems, Inc.. Applicant further argues that even if NSCs/NPCs inherently express an ITGA10 subunit, Guo does not teach the majority of cells would be expressive and other cited references do not establish inherency and cites In re Rijckaert in support of the arguments. 
On p. 13-17 of the response, Applicant argues that the rejection is based on hindsight reasoning and cites MPEP2141, Jones v. Hardy, Ruiz v. A.B. Chance Co., Princeton Biochemicals, Inc. v. Coulter, Inc., Allergen, Inc. v. Apotex, Inc., W.L. Gore & Assoc. v. Garlock, Inc., In re Dow Chem. Co., Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., Grain Processing Corp v. American Maize-Prods. Co. Applicant argues that while NSCs/NPCs in Guo have been isolated the same way as the NSCs/NPCs in the present claims, Guo does not mention ITGA10. Applicant acknowledges that some of the NSCs/NPCs disclosed by Guo express ITGA10 but not the majority, at least 60% as in claims 39, 40 and 41. Applicant argues that the combination of Guo, Varas and Lundgren-Akerlund does not provide motivation to a skilled artisan to arrive at the claimed invention because Guo does not teach at least 60% of undifferentiated mammalian neural stem cells expressing ITGA10 and either Varas or  Lundgren-Akerlund suggest the majority, at least 60% of NSCs/NPCs in Guo express ITGA10. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131 and based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do teach the claimed invention or render the claimed invention obvious because:	
i. The claimed cells, cell population and in vitro cell cultures recited in instant claims 40-41, 51-52 and 84-87 are neural stem cells (NSCs)/neural progenitor cells (NPCs) from the same neurospheres cells isolated from the same SVZ and cultured in the same NSP medium: DMEM/F12 w/Glutamax and Neurabasal medium (1:1) supplemented with 1xB27, N2, bFGF (20ng/ml) and EGF (20ng/ml) as disclosed by Guo (p. 1, abstract; p. 2, 4 and 7-8, materials and procedures). 
The NSCs/NPCs disclosed by Guo inherently express an ITGA10 subunit and also meets the limitation “at least 60% of the undifferentiated mammalian cells are mammalian neural stem cells expressing an ITGA10 subunit” in claim 40-41 because: 
1) they are directed from the same sources (cell spheres isolated from the SVZ of the brain) and cultured in the same NSP medium; and 
2) the expression of ITGA10 is increased from 13-69% in stem cells cultured in a medium comprising bFGF (i.e. FGF-2), and 78% of FGF-2 treated stem cells are ITGA10 positive as evidenced by Varas et al. (p. 696, 2nd col.; p. 973, 1st col., 1st paragraph; p. 965, abstract; p. 966, 2nd col. and p. 969-970, figures 3A and 4; p. 972, 2nd col. 2nd paragraph to p. 973-976, figure 9), and can be detected or isolated by an anti-ITGA10 antibody as evidenced by Lundgren-Akerlund (see abstract; figure 1, col. 5, lines 18-35; 49-50; col. 14, lines 13-15; col. 15, line 55-col. 16, line 13; col. 21, line 59-col. 22, line 26).
Further, in view of Examples 1 and 4 and figures 2-3 of the instant specification, the claimed NSC/NPCs and the in vitro cell culture comprising the NSCs/NPCs disclosed by Guo are identical to those recited in instant claims, and thus anticipate the claimed cells and in vitro cultures comprising the cells as instantly claimed. Thus, the NSC/NPC cultures disclosed by Guo also meets the limitations “an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 subunit” and “wherein at least 60% of the undifferentiated mammalian cells are mammalian neural stem cells expressing an ITGA10” in claim 40 and the limitation  “an in vitro cell culture comprising a) …and .b) undifferentiated mammalian cells derived from the central nervous system…. at least 60% of the cells express an ITGA10 subunit” in claim 41.
Guo also teaches that the NSCs/NPCs express cell surface markers including nestin, SOX2, and GFAP as in claim 84 (p. 8 and Figure S1) and other cell surface markers including PSA-NCAM, PDGFRa, CD15, CD24, Doublecortin (DCX), Musashi, CD133, EGFR, Pax6, FABP7 and GLAST as in claims 84-85 as evidenced by Ihrie et al. (see p. 676, 1st col. Ihrie et al. Neuron, 2011; 70:674-686. DOI 10.1016/j.neuron.2011.05.004) and Lee et al. (p. 4, 2nd col., Lee et al., Mini-Review: Neural Stem Cell from the STEMCELL Technologies website, published Apr 2015). Guo also teaches that at least one of proliferation-inducing growth factor is EGF and FGF-2 as in claim 86 and the cell culture is from the SVZ of the adult brain and thus is not from human embryonic cells or a human embryo as in claim 87. Thus, claims 40-41, 51-52 and 84-87 are as anticipated by Guo.
ii. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968). In addition, it is not necessary that the claimed invention be expressly suggested in any one or all of the references to justify combining their teachings; rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
iii. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP. §2144.07. Specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involve not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art. See CTS Corp. v. Electro Materials Corp. of America 202 USPQ 22 (DC SNY 1979); and In re Burckel 201 USPQ 67 (CCPA 1979).
In this case, even if the NSCs/NPCs from the neurosphere cells isolated from the same SVZ and cultured in the same NSP medium disclosed by Guo are not exactly identical to the NSCs/NPCs recited in instant claims, Lundgren-Akerlund (US7452677) teaches that multipotent stem cells including embryonic stem cells (ESCs) or mesenchymal stem cells (MSCs) are capable of developing into NSCs or NPCs and can be identified and detected by an anti-ITGA10 antibody (see abstract; figure 1, col. 5, lines 18-35; 49-50; col. 14, lines 13-15; col. 15, line 55-col. 16, line 13; col. 21, line 59-col. 22, line 26). Varas teaches that the expression of ITGA10 is increased from 13-69% in stem cells cultured in a medium comprising bFGF (i.e. FGF-2) for 6 days, and that 78% of FGF-2 treated stem cells are ITGA10 positive (p. 969, 2nd col.; p. 973, 1st col., 1st paragraph; p. 965, abstract; p. 966, 2nd col. and p. 969-970, figures 3A and 4; p. 972, 2nd col. 2nd paragraph to p. 973-976, figure 9).
A person of ordinary skill in the art would have recognized that applying the known technique of detecting and identifying NSCs/NPCs by an anti-ITGA10 antibody disclosed by Lundgren-Akerlund to the NSCs/NPCs or NSC/NPC cell culture disclosed by Guo would have yielded the predictable result of an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 subunit, wherein at least 60% of the undifferentiated mammalian cells are mammalian neural stem cells (NSCs) and resulted in an improved product. Isolation of NSCs/NPCs expressing an ITGA10 in an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 would increase and enrich NSCs/NPCs and increase the yield of differentiating NSCs/NPCs into neurons and/or oligodendrocytes and/or astrocytes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Lundgren-Akerlund with the teaching of Guo to identify and isolate ITGA10 positive NSCs/NPCs in NSCs/NPCs disclosed and generated by Guo’s method with an expectation of success because Guo teaches the NSCs/NPCs from the neurosphere cells are isolated from the SVZ and cultured in the same NSP medium as shown in instant specification (Examples 1 and 4), while Lundgren-Akerlund teaches that multipotent stem cells including ESCs or MSCs are capable of developing into NSCs/NPCs and can be identified and detected by an anti-ITGA10 antibody. In this combination, both Guo’s NSCs/NPCs and Lundgren-Akerlund’s NSCs/NPCs from ESCs or MSC detected and isolated by anti-ITGA10 are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Guo’s NSCs/NPCs using Lundgren-Akerlund’s NSCs/NPCs from ESCs or MSC detected and isolated by anti-ITGA10, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would have properties and features of NSCs/NPCs capable of differentiating into neurons and/or oligodendrocytes and/or astrocytes upon withdrawal of the serum replacement and proliferation inducing growth factor because Guo teaches the NSCs/NPCs from the neurosphere cells isolated from the SVZ and cultured in the same NSP medium as shown in instant specification (Examples 1 and 4) and Lundgren-Akerlund teaches that multipotent stem cells including ESCs or MSCs are capable of developing into NSCs/NPCs and can be identified and detected by an anti-ITGA10 antibody. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of detecting, identifying and culturing NSCs/NPCs by an anti-ITGA10 antibody disclosed by Lundgren-Akerlund to the NSCs/NPCs or NSC/NPC cell culture disclosed by Guo and yield the predictable result of an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 and from neural tissue/CNS, wherein at least 60% of the undifferentiated mammalian cells are mammalian NSCs. 
iv. Even if the NSCs/NPCs from the neurosphere cells isolated from the SVZ and cultured in the same NSP medium disclosed by Guo do not express cell surface markers that are exactly identical to the NSCs/NPCs recited in instant claims, Ihrie et al. and Lee et al. teach that the NSCs/NPCs and in vitro cell cultures comprising the NSCs/NPCs, wherein the NSCs/NPCs can be isolated from mouse, rat or human and wherein the NSCs/NPCs express cell surface markers including PSA-NCAM, GFAP, SOX2, PDGFRa, CD15, CD24, Doublecortin (DCX), Musashi, CD133, EGFR, Pax6, FABP7 and GLAST as in claims 84-85 (see p. 676, 1st col. in Ihrie  and p. 4, 2nd col. in  Lee).
A person of ordinary skill in the art would have recognized that applying the known surface markers of PSA-NCAM, GFAP, SOX2, PDGFRa, CD15, CD24, Doublecortin (DCX), Musashi, CD133, EGFR, Pax6, FABP7 and GLAST for NSCs/NPCs disclosed by Ihrie and Lee to the NSCs/NPCs or NSC/NPC cell culture disclosed by Guo would have yielded the predictable result of an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 subunit, wherein at least 60% of the undifferentiated mammalian cells are mammalian neural stem cells (NSCs) and resulted in an improved product. PSA-NCAM, GFAP, SOX2, PDGFRa, CD15, CD24, Doublecortin (DCX), Musashi, CD133, EGFR, Pax6, FABP7 and GLAST are surface markers for NSCs/NPCs. Isolation of NSCs/NPCs expressing the above recited surface markers and an ITGA10 in an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 would increase and enrich NSCs/NPCs and increase the yield of differentiating NSCs/NPCs into neurons and/or oligodendrocytes and/or astrocytes.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known surface markers for NSCs/NPCs including the above recited surface markers disclosed by Ihrie and Lee to the NSCs/NPCs or NSC/NPC cell culture disclosed by Guo and yield the predictable result of an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 and from neural tissue/CNS, wherein at least 60% of the undifferentiated mammalian cells are mammalian NSCs. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
Accordingly, the rejection of claims 40-41, 51-52 and 84-87 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo in view of Varas, Lundgren-Akerlund, Ihrie and Lee is maintained. 

Claim Rejections - 35 USC § 103
11.	Claim 86 stands rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2012) in view of Varas et al. (2007), Lundgren-Akerlund (US7452677), Ihrie et al. (2011) and Lee et al. (2015) as applied to claims 40-41, 51-52 and 84-87 above, and further in view of Alvarez-Palazuelos et al. (Curr. Signal. Transduc. Ther. 2011; 6:320-326. doi:10.2174/157436211797483958). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 16-17 of the response, Applicant acknowledges that Alvarez-Palazuelos teaches survival, proliferation and differentiation of NSCs from the SVZ and SGZ of the adult brain by EGF/FGF2, TGF-alpha, LIT, CNTF, BDNF, PDGF-alpha or combinations thereof. But Applicant argues that Guo in view of Varas, Lundgren-Akerlund, Ihrie and Lee do not teach the claimed inventio for the reasons set forth above. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:	
	i. For the reasons set forth above, Guo, Varas, Lundgren-Akerlund, Ihrie and Lee do teach the claimed invention recited in claims 40-41, 51-52 and 84-87.
	ii. The difference between the invention of claim 86 and the teachings of Guo, Varas, Lundgren-Akerlund, Ihrie and Lee is “TGF-alpha, LIF, CNTF, BDNF, PDGFalpha or combinations thereof “ recited in claim 86. 
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, while Guo, Varas, Lundgren-Akerlund, Ihrie and Lee do not teach TGF-alpha, LIF, CNTF, BDNF, PDGF-alpha or combinations thereof as a proliferation inducing growth factor as in claim 86, Alvarez-Palazuelos teaches these limitations and provide motivation and expectation of success. In particular, Alvarez-Palazuelos teaches that the survival, proliferation and differentiation of NSCs from the SVZ and SGZ of the adult brain can be regulated by different growth factors including EGF, bFGF/FGF2, TGF-alpha, LIF, CNTF, BDNF, PDGF-alpha or combinations thereof as in claim 86. 
A person of ordinary skill in the art would have recognized that applying the known proliferation inducing growth factors of TGF-alpha, LIF, CNTF, BDNF, PDGF-alpha or combinations thereof disclosed by Alvarez-Palazuelos to the NSCs/NPCs or NSC/NPC cell culture disclosed by Guo, Varas, Lundgren-Akerlund, Ihrie and Lee would have yielded the predictable result of an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 subunit, wherein at least 60% of the undifferentiated mammalian cells are mammalian neural stem cells (NSCs) and resulted in an improved product. TGF-alpha, LIF, CNTF, BDNF, PDGF-alpha or combinations thereof are proliferation inducing growth factor for promoting survival, proliferation and differentiation of NSCs from the SVZ and SGZ of the adult brain. Isolation of NSCs/NPCs treated with the above proliferation inducing growth factor would promote, increase and enrich NSCs/NPCs expressing an ITGA10 subunit and at least 60% expressing the ITGA10 subunit in an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 and increase the yield of differentiating NSCs/NPCs into neurons and/or oligodendrocytes and/or astrocytes.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known proliferation inducing growth factors for NSCs/NPCs disclosed by Alvarez-Palazuelos to the NSCs/NPCs or NSC/NPC cell culture disclosed by Guo, Varas, Lundgren-Akerlund, Ihrie and Lee and yield the predictable result of an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 and from neural tissue/CNS, wherein at least 60% of the undifferentiated mammalian cells are mammalian NSCs. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Accordingly, the rejection of claim 86 under 35 U.S.C. 103 as being unpatentable over Guo in view of Varas, Lundgren-Akerlund, Ihrie and Lee as applied to claims 40-41, 51-52 and 84-87 above, and further in view of Alvarez-Palazuelos is maintained. 


Conclusion

12.	NO CLAIM IS ALLOWED.



13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cimadamore et al. (Cell Stem cell, 2011; 8:538-551, cited previously) teach human embryonic stem cell-derived neural crest cells (hESC-NC) cells with SOX2 knockdown, wherein the hESC-NC cells express upregulated ITGA10 and an in vitro culture comprising the hESC-NC cells and 1:1 of DMEM/12 Glutamax-neurobasal medium, 2% B27 without vitamin A, 10% BIT9500, 1mM glutamine supplemented with bFGF (20ng/ml), EGF (20ng/ml), insulin (5ug/ml) and 5mM nicotinamide (see p. 546, figure 7-I; p.547, 2nd col. 2nd paragraph; p. 549, 1st col, 3rd paragraph). 
Chan et al. (Genomics Data, 2015; 3:24-27, cited previously) teaches human neural progenitor/stem cells (hNPCs) derived from embryonic stem cells wherein the hNPCs are transfected with constitutively-active MEF2 (MEF2CA) constructs and express ITGA10 (see p. 26, table 1).
Lundgren-Akerlund et al. (US10994022 issued May 4, 2021, priority Feb 16, 2015; also published as US20180236094 or WO2016133449 or JP2018511569, cited previously) disclosed a method of detecting glioma, glioblastoma, medulloblastoma and neuroblastoma by detecting an anti-integrin alpha 10 antibody (see abstract; col. 2, lines 28-36; col. 4, lines 7-12; co. 11-12; col.16, lines 38-42; col. 17, lines 1-col. 18, lines 4; col.20, lines 52-col. 21, lines 21).
Liebelt et al. (Stem cells Intl. 2016: article ID:7849890, dx.doi.org/10.1155/20167849890, cited previously) teach that glioma, glioblastoma, medulloblastoma and neuroblastoma contains stem cells/neural stem cells (see abstract).
Lundgren-Akerlund (US9365649, issued Jun 14, 2016, priority Apr 16, 2003, cited previously) teach that embryonic stem cells (ESCs) or mesenchymal stem cells (MSCs) capable of developing into neural stem cells (NSCs) or neural progenitor cells (NPCs) can be detecting isolated by an anti-integrin alpha 10 antibody (see abstract; figure 1, col. 5, lines 18-35; 49-50; col. 14, lines 13-15; col. 15, line 55-col. 16, line 13; col. 21, line 59-col. 22, line 26).

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 28, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649